Citation Nr: 1612984	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a bilateral eye condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a bilateral eye condition.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from August 1975 to July 1976.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2012 rating decision from the Regional Office (RO) in Providence, Rhode Island (hereinafter Agency of Original Jurisdiction (AOJ)).  The Board previously remanded this case.  Prior to that, the Veteran failed to appear for a May 2015 Travel Board hearing, and did not request that this proceeding be rescheduled.  

By November 2015 correspondence, an attorney previously representing                      the Veteran confirmed a withdrawal from representation in this case.


FINDINGS OF FACT

1.  The Veteran had an eye injury in service but recovered, and there is no current visual disability due to that injury.

2.  Migraines headaches were not incurred in service, nor can they be secondary to an eye disability that is nonservice-connected.

3.  A psychiatric disorder was not incurred in service, nor can it be secondary to an eye disability that is nonservice-connected.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a bilateral eye condition.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria are not met for service connection for migraine headaches, including as secondary to a bilateral eye condition.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria are not met for service connection for an acquired psychiatric disorder, including as secondary to a bilateral eye condition.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs), post-service medical records and Social Security Administration (SSA) disability benefits file, and providing VA examinations.  The Veteran has provided lay witness statements.  A hearing was not held in this matter.  There is sufficient basis upon which to issue a decision. 

Service connection may be granted for disability resulting from disease contracted or an injury incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For chronic disease in service, the later symptoms are service-connected unless clearly from another cause.  Otherwise, continuity of symptomatology can link a condition back to service.  38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to diseases listed as "chronic" under 38 C.F.R. § 3.309(a)).  

Chronic diseases, such as migraines (an organic disease of the nervous system), are presumed service-connected if at a compensable level within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Secondary service connection is also available for a condition that developed secondary to a service-connected disability.  This includes a condition that is due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection also applies when service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

Bilateral Eye Condition

The Veteran's claim is for a current bilateral eye disability which he states results from an in-service accidental injury in which ammonia splashed into his eyes.  In written statements during the appeal period, he recalls that this incident caused bleeding of blood vessels in the back of his eye and is responsible for deterioration of his eyesight since service.

There is no specific disability claimed by the Veteran, but any eye condition would qualify for consideration under the legal criteria already provided, the only exception being loss of vision due to refractive error.  This is because under 38 C.F.R. § 3.303(c), refractive error of the eye is a congenital or developmental abnormality and not disability for VA compensation purposes.  However, service connection is still available if refractive error of the eye was aggravated by a superimposed disease or injury in service.  See VAOPGCPREC 82-90.  See also Martin v. Principi, 17 Vet. App. 342, 328-29 (2003).

The in-service injury itself is documented in STRs.  Prior to the injury, on an August 1975 service entrance examination, the Veteran checked the appropriate designation for having had eye trouble.  He reported that he wore glasses.  On or around time of entrance, vision was measured at 20/70 in both eyes.  Then, in March 1976, the Veteran arrived at the base medical clinic ambulatory and requesting assistance for an ammonia splash into both eyes, complaining of burning and blurred vision.  The eyes were irrigated.  At that time vision was 20/200 right eye and 20/200+ left eye.  A check for burns to the eyes was negative.  

Seen two days later in March 1976, the Veteran had 20/200 uncorrected vision with color perception.  The assessment was functional exacerbation of minor injury.  The Veteran was given light duty.  The next day the Veteran was seen with red tinted eyes, with a few light scratches on the eyes.  The eyes remained patched a few days and the Veteran was kept under hospitalization, after which he was discharged and returned to full duty.  On his July 1976 separation examination, the Veteran checked the designation for having had eye trouble.  Distant vision was measured at 20/50 in both eyes.

Following separation from service in 1976, there is no record of continuation of treatment for eye problems.

Given that the Veteran was injured in service, VA examination of the eyes was completed May 2012, but found no diagnosis on evaluation.  At that time, the Veteran's uncorrected distance vision was 20/70 right eye and 20/100 left eye. Uncorrected near vision was 20/40 or better right eye and 20/50 left eye.  

A medical opinion was also provided, noting that the Veteran did report blurry vision, for the past 6 months.  He reported that, after the ammonia splash injury in service, he had his eyes bandaged and was put in the infirmary for 1 month, and after bandages removed received eye drops for 6 months.  He stated he was told he had scarring in the eyes.  In the opinion of the VA examiner, the Veteran had blurry vision in both eyes secondary to lens changes from poorly controlled diabetes mellitus.  Changes in eye refraction were also likely due to fluctuation in blood glucose.  It was more likely than not that the in-service incident of ammonia splashing into the eyes had no effect on the visual function of the Veteran.

The Board finds the VA opinion to be supported by the facts.  STRs show no residuals of eye injury at separation, and the VA examiner found no current residual disability due to the in-service eye injury.  The available records do not reflect treatment for eye problems for more than 30 years after service, which tends to weigh against a finding of chronic eye residual disability since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also, the Veteran's only problem on 2012 examination was blurry vision, and had begun just 6 months prior.  Otherwise, it was a normal exam, and vision was correctable to normal.  It is reasonable to accept the examiner's conclusion that nonservice-connected diabetes mellitus provides a better explanation for blurry vision.  There is no contrary opinion.

Aside from what the opinion provides, there also is no independent reason to indicate that the Veteran's visual acuity permanently deteriorated in service because of his eye injury.  While there was clearly superimposed injury here, there is no aggravation proven based on STRs that show minimal change from entrance to separation.

Besides the evidence above, the Veteran appears to argue on appeal that his eyesight has worsened since service although he described a different history of a recent onset of blurred vision.  To the extent he alleges chronicity since service, his statements alone cannot support the claim as he has been not been diagnosed with a "chronic" eye disease under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d. at 1167.  In any event, the VA examiner considered the Veteran's description of eye symptoms since service in the context of current examination and review of the claims folder.  Additionally, the Board finds that the medical opinion provided by the VA examiner holds substantially greater probative weight than the personal opinion of the Veteran as the VA examiner has greater expertise and training to examine and diagnose the complex workings of the eye.

The preponderance of the evidence unfavorable, VA's benefit-of-the-doubt doctrine does not apply, and the claim must be denied.

Migraine Headaches

The Veteran also claims to manifest a headache disability which started in service, to include as a residual of the in-service eye injury.

STRs show that, in February 1976, the Veteran complained of nausea, diarrhea, vomiting and headaches, which appeared be limited to one episode of illness. Otherwise, there were no other complaints of headaches in service.  On his July 1976 separation examination, the Veteran denied a history of frequent or severe headache.

On May 2012 VA examination of the eyes, the Veteran also reported headaches since 2010 without visual aura, 3 times per week, typically lasting 5 to 6 hours, and Fioricet relieved symptoms.  Migraines had been diagnosed in 2011.  The examiner stated, in relevant part, it was more likely than not that the in-service incident of ammonia splashing into the eyes was not the cause of migraines.

On May 2012 examination specifically for headaches, the Veteran stated he had stress-related headaches that began in the late-1990s.  Headaches lasted a few hours and were associated with photophobia and occasional nausea.  There was a history of a few motor vehicle accidents, the first in 1980, and again in 1986 and 1990.   The examiner provided an opinion unfavorable to the claim, stating that the Veteran had headaches in service in February 1976, but after the March 1976 in-service eye injury there were no further documented complaints.  As a result, it was not possible to establish causality that the Veteran's accident led to his headaches, since the headaches were reported before the accident, not afterwards. Also, given that the Veteran was involved in several motor vehicle accidents following his discharge from service, and his migraines did not begin until about 10 years ago, it was believed his headaches were likely connected to the nonservice-related auto accidents.

The second examiner's opinion is persuasive and rules out causation.  The absence of injury in service, barring one isolated episode, is cited.  Also, there is again a lag of more than 20 years since separation until first symptoms appeared.  In this respect, in written statements in support of his appeal, the Veteran appears to describe chronicity of headaches since service which, if factually true, could support an award of service connection pursuant to 38 C.F.R. § 3.309.  However, the Veteran's written statements concerning chronicity of symptoms on appeal contradict his denial of frequent or severe headaches upon service discharge, and are not consistent with his report to the VA examiner that his headaches started more than a decade after service discharge.  Thus, the Veteran's description of chronicity is shown to be unreliable and, with respect to the issue of chronicity, the Board places greater probative weight to his denials of frequent or severe headaches at the time of service discharge as it was made contemporaneous in time to the events in question, and is more consistent with his statement to the VA examiner.  See generally State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (discussing "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")  Thus, the Board does not find credible evidence of chronicity of headaches since service, and also finds that the VA examiner's opinion is entitled to substantial probative weight as it is based on a factual history deemed accurate by the Board.  The Board also finds that the VA examiner's opinion holds substantially greater probative weight than the personal opinion of the Veteran, as the VA examiner possesses greater expertise and training than the Veteran in diagnosing the nature and etiology of a headache disorder.

Since service connection was not granted for a bilateral eye condition, the Veteran cannot then establish service connection for migraines as secondary to any bilateral visual disability.  Secondary service connection for migraines instead is a moot issue.

For these reasons, the weight of the evidence is unfavorable and the claim is being denied.

Acquired Psychiatric Disorder

The evidence does not support an award of service connection for an acquired psychiatric disorder.

STRs do not show relevant symptoms or treatment.  On his July 1976 separation examination, the Veteran denied symptoms such as frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

May 2012 VA psychological examination indicated diagnosis of schizoaffective disorder, bipolar type.  The Veteran indicated he was now in treatment for bipolar disorder.  He reported no mental health treatment in the military.  He first began receiving mental health treatment on release from jail a year or two prior.  According to the VA examiner, the documented incident from service in which    the Veteran was splashed with ammonia did not meet the criteria for a traumatic event and as a result did not support a diagnosis of PTSD.  Also indicated was that the Veteran reported all of his symptoms as a result of subsequent events such as the deaths of his parents, his divorce and loss of his business all happening many years after military service.  He also reported multiple motor vehicle accidents post military and being in fights, and some symptoms related to his incarceration.  According to the VA examiner, the symptoms the Veteran was now experiencing did not appear to be related in any way to the splashing incident and in fact did not appear to be a problem until over 25 years after discharge from the military.

Based on the above opinion, and its reliance on the significant multi-year gap between separation from service and any mental health symptomatology, as well as the numerous nonservice-related post service contributing factors identified,                 the Board finds that the weight of the evidence is against this claim on a direct basis.  There is no indication otherwise that a psychiatric disorder developed directly from service, including on review of other medical history and that encapsulated in SSA disability records.  Also, service connection for psychiatric disability technically cannot be established as secondary to nonservice-connected eye disability, and so secondary service becomes a moot issue.  Accordingly, the weight of the evidence is unfavorable and the claim is denied.


ORDER

Service connection for a bilateral eye condition is denied.

Service connection for migraine headaches, to include as secondary to a bilateral eye condition, is denied.

Service connection for an acquired psychiatric disorder, to include as secondary to a bilateral eye condition, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


